Exhibit 10.3
Execution Version
















AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT
BY AND AMONG
KEANE GROUP, INC.
AND
HOLDERS OF STOCK OF KEANE GROUP, INC. SIGNATORY HERETO




Dated as of July 3, 2017

















--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page
ARTICLE I
DEFINITIONS
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Other Interpretive Provisions
10
 
ARTICLE II
HOLDERS' RIGHTS
11
 
Section 2.01
Board Representation
11
 
Section 2.02
Voting
14
 
Section 2.03
Investor Holdco Sell-Downs; Distributions of Investor Holdco Company Shares
15
 
ARTICLE III
REGISTRATION RIGHTS
16
 
Section 3.01
Demand Registration
16
 
Section 3.02
Shelf Registration
20
 
Section 3.03
Piggyback Registration
24
 
Section 3.04
Black-out Periods
27
 
Section 3.05
Registration Procedures
29
 
Section 3.06
Underwritten Offerings
35
 
Section 3.07
No Inconsistent Agreements; Additional Rights
37
 
Section 3.08
Registration Expenses
37
 
Section 3.09
Indemnification
39
 
Section 3.10
Rules 144 and 144A and Regulations S
43
 
Section 3.11
Limitation on Registrations and Underwritten Offerings
43
 
Section 3.12
Clear Market
44
 
Section 3.13
In-Kind Distributions
44
 
ARTICLE IV
MISCELLANEOUS
45
 
Section 4.01
Term
45
 
Section 4.02
Contribution of Trican Units
45
 
Section 4.03
Injunctive Relief
46
 
Section 4.04
Attorneys' Fees
46
Section 4.05
Notices
46
Section 4.06
Publicity and Confidentiality
47
Section 4.07
Amendment
48
Section 4.08
Successors, Assigns and Transferees
48
Section 4.09
Binding Effect
49
Section 4.10
Third Party Beneficiaries
49
Section 4.11
Governing Law; Jurisdiction
49
Section 4.12
Waiver of Jury Trial
50
Section 4.13
Severability
50
Section 4.14
Counterparts
50
Section 4.15
Headings
50
Section 4.16
Joinder
50
Section 4.17
Other Activities
50







--------------------------------------------------------------------------------






AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT
This Amended and Restated Stockholders’ Agreement (the “Agreement”) is made,
dated as of July 3, 2017 (the “Effective Date”), by and between Keane Investor
Holdings LLC, a Delaware limited liability company (“Investor Holdco”), RockPile
Holdco, the White Deer Holder (as defined herein) and Keane Group, Inc., a
Delaware corporation (including any of its successors by merger, acquisition,
reorganization, conversion or otherwise) (the “Company”).
WITNESSETH
WHEREAS, as of the date hereof, Investor Holdco and RockPile Holdco own
Registrable Securities of the Company; and
WHEREAS, the parties desire to set forth certain rights of Investor Holdco,
RockPile Holdco and the White Deer Holder with respect to the Company.
WHEREAS, the parties hereto now wish to amend and restate the Agreement in its
entirety to reflect RockPile Holdco (and the other RockPile Holders) as
shareholders in the Company and for certain other reasons.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, would be required to be made in any
Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading and would not be
required to be made at such time but for the filing of such Registration
Statement, but which information the Company has a bona fide business purpose
for not disclosing publicly.
“Affiliate” shall mean any Person or entity, directly or indirectly controlling,
controlled by or under common control with such Person or entity, including (i)
a general


1

--------------------------------------------------------------------------------





partner, limited partner, or retired partner affiliated with such Person or
entity, (ii) a fund, partnership, limited liability company or other entity
affiliated with such Person or entity, (iii) a director, officer, stockholder,
partner or member (or retired partner or member) affiliated with such Person or
entity, or (iv) the estate of any such partner or member (or retired partner or
member) affiliated with such Person or entity; provided that neither the Company
nor any of its subsidiaries shall be deemed to be an Affiliate of the Holders.
“Agreement” has the meaning set forth in the preamble.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.
“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in a single transaction or in a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any one Person or (ii) the acquisition by any
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision) (other than the Equity Investors),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or
any successor provision), in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 50% or more of the total voting
power of the Company or any of its direct or indirect parent companies holding
directly or indirectly 100% of the total voting power of the Company.
“Cerberus Representative” means Cerberus Capital Management, L.P., in its
capacity as representative of the Cerberus Funds.
“Cerberus Funds” means, including any successors and permitted assigns, Cerberus
International II Master Fund, L.P., Cerberus Institutional Partners, L.P. –
Series Four, Cerberus Institutional Partners V, L.P., Cerberus CP Partners,
L.P., Cerberus MG Fund, L.P., CIP VI Overseas Feeder, Ltd. and CIP VI
Institutional Feeder, L.P.
“Cerberus Holder” means any Cerberus Fund that is a Holder.
“Class A Units” has the meaning set forth in Section 4.02(a).
“Company” has the meaning set forth in the preamble.


2

--------------------------------------------------------------------------------





“Company Public Sale” has the meaning set forth in Section 3.03(a).
“Company Share Equivalent” means securities exercisable or exchangeable for, or
convertible into, Company Shares.
“Company Shares” means the shares of common stock, par value $0.01 per share, of
the Company, any Equity Securities into which such shares of common stock shall
have been changed, or any Equity Securities resulting from any reclassification,
recapitalization, reorganization, merger, consolidation, conversion, stock or
other equity split or dividend or similar transactions with respect to such
shares of common stock or such other Equity Securities.
“Conversion Event” has the meaning set forth in Section 4.08(b).
“Conversion Securities” has the meaning set forth in Section 4.08(b).
“Conversion Securities Issuer” has the meaning set forth in Section 4.08(b).
“Defaulted Payment Amount” has the meaning set forth in Section 4.02(a).
“Demand Company Notice” has the meaning set forth in Section 3.01(c).
“Demand Notice” has the meaning set forth in Section 3.01(a).
“Demand Party” has the meaning set forth in Section 3.01(a).
“Demand Registration” has the meaning set forth in Section 3.01(a).
“Demand Registration Statement” has the meaning set forth in Section 3.01(a).
“Demand Suspension” has the meaning set forth in Section 3.01(d).
“Director Requirements” means with respect to an individual, that such
individual must be qualified and suitable to serve as a member of the Board of
Directors under all applicable corporate governance policies and guidelines of
the Company and the Board of Directors and subject to any employment agreement
or other agreement with an employee, and all applicable legal, regulatory and
stock exchange requirements (other than any requirements contained in the
Section 303A of the New York Stock Exchange Listed Company Manual regarding
director independence).
“Effective Date” has the meaning set forth in the preamble.
“Eligibility Notice” has the meaning set forth in Section 3.02(a).


3

--------------------------------------------------------------------------------





“Equity Investors” means (i) the Sponsors, and any other funds or managed
accounts advised or managed by any Sponsor or one of a Sponsor’s Affiliates,
(ii) any Person that has no material assets other than the capital stock of the
Company or a direct or indirect parent of the Company, and of which no other
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision), other than any Equity Investor
specified in clause (i) above, holds more than 50% of the total voting power of
the Voting Stock thereof, and (iii) any group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision)
the members of which include any Equity Investor specified in clause (i) above
and that, directly or indirectly, hold or acquire beneficial ownership of the
Voting Stock of the Company (a “Permitted Group”), so long as (1) each member of
the Permitted Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no Person or other
“group” (other than an Equity Investor specified in clause (i) above)
beneficially owns more than 50% on a fully diluted basis of the Voting Stock
held by the Permitted Group.
“Equity Securities” means, as applicable, (i) any capital stock, membership
interests or other equity interest of any Person; (ii) any securities directly
or indirectly convertible into or exchangeable for any capital stock, membership
interests or other equity interest of any Person; or (iii) any rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
membership interests or other equity interest of any Person or to subscribe for
or to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, membership interests or other equity
interest of any Person.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“Excluded Company Shares” has the meaning set forth in Section 2.03(a).
“Family Member” means, with respect to any specified natural person (including
any entities or trusts formed for estate or family planning purposes by such
specified natural person), (i) any parent, child, descendant or sibling of such
natural person or of such natural person’s spouse (including relationships
resulting from adoption) or (ii) the spouse of such natural person or of any
person covered by clause (i).
“Final Payment Date” has the meaning set forth in Section 4.02(a).
“FINRA” means the Financial Industry Regulatory Authority.
“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any comparable or successor form or forms thereto.


4

--------------------------------------------------------------------------------





“Form S-3” means a registration statement on Form S-3 under the Securities Act,
or any comparable or successor form or forms thereto.
“Governmental Entity” means any federal, state, local or foreign governmental,
administrative, judicial or regulatory agency, commission, court, body, entity
or authority.
“Holder” means any holder of Registrable Securities that is a party hereto
and/or any Permitted Assignee that succeeds to rights hereunder pursuant to
Section 4.08.
“Implied Default Valuation” has the meaning set forth in Section 4.02(a).
“Initial S-3 Holder” has the meaning set forth in Section 3.02(a).
“Initiating Shelf Take-Down Holder” has the meaning set forth in Section
3.02(e)(i).
“Investor Holdco” has the meaning set forth in the preamble.
“IPO” means the initial public offering of Company Shares on Form S-1
(Registration No. 333-215079) under the Securities Act consummated on January
25, 2017.
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.
“Keane Party” or “Keane Parties” has the meaning set forth in the definition of
“Sponsor”.
“Keane Representative” means S&K Management Services, LLC as representative of
the Keane Parties.
“Law” means foreign or domestic law, statute, code, ordinance, rule, regulation,
order, judgment, writ, stipulation, award, injunction, decree or arbitration
award or finding of any Governmental Entity.
“Lockup Period” means the period beginning on the date hereof until July 18,
2017.
“Long-Form Registration” has the meaning set forth in Section 3.01(a).
“Loss” or “Losses” has the meaning set forth in Section 3.09(a).
“Majority Holders” means the Holders of a majority of the Registrable Securities
as determined from time to time.


5

--------------------------------------------------------------------------------





“Market Area” means the United States of America and its territorial waters.
“Marketed Underwritten Offering” means any Underwritten Offering (including a
Marketed Underwritten Shelf Take-Down, but, for the avoidance of doubt, not
including any Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down) that involves a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period of at least 48 hours.
“Marketed Underwritten Shelf Take-Down” has the meaning set forth in Section
3.02(e)(iii).
“Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 3.02(e)(iii).
“Non-Participating Holder” has the meaning set forth in Section 2.03(a).
“Observer” has the meaning set forth in Section 2.01(h).
“Observer Termination Event” means (i) RockPile Holdco’s, White Deer’s or any of
their respective Affiliate’s acquisition of or agreement to acquire a
controlling interest in any Person or business or (ii) entry into or engagement
by any Person in which RockPile Holdco, White Deer or any of their respective
Affiliates has a controlling interest in any business, in either case that
competes directly with the Company, RockPile Energy Holdings, LLC or any of
their respective Subsidiaries in the hydraulic fracturing business in the Market
Area, provided, for the avoidance of doubt, there shall be no Observer
Termination Event as a result of any controlling interest held by RockPile
Holdco, White Deer or any of their respective Affiliates in O-Tex Holdings, Inc.
or Patriot Well Solutions LLC to the extent such interest was acquired prior to
the Effective Date.
“Other Selling Holders” has the meaning set forth in Section 2.03(a).
“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.
“Participating Majority” has the meaning set forth in Section 3.04(b).
“Permitted Assignee” has the meaning set forth in Section 4.08.
“Permitted Distribution” has the meaning set forth in the RockPile Purchase
Agreement.


6

--------------------------------------------------------------------------------





“Permitted Group” has the meaning set forth in the definition of “Equity
Investors”.
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof or any other entity.
“Piggyback Registration” has the meaning set forth in Section 3.03(a).
“Purchase Price” has the meaning set forth in Section 4.02(a).
“Pro Rata Percentage” means, as of any date, with respect to a Holder, a number
of Registrable Securities equal to (i) the number of Registrable Securities held
by such Holder as of such date divided by (ii) the number of Registrable
Securities held by all Holders requesting to include Registrable Securities in a
Registration Statement.
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.
“Registrable Securities” means any Company Shares now owned or hereafter
acquired by a Holder; provided, however, that any such Company Shares shall
cease to be Registrable Securities to the extent (i) a Registration Statement
with respect to the sale of such Company Shares has been declared effective
under the Securities Act and such Company Shares have been disposed of in
accordance with the plan of distribution set forth in such Registration
Statement, (ii) such Company Shares have been sold to the public through a
broker, dealer or market maker in compliance with Rule 144 or Rule 145 of the
Securities Act (or any successor rule), or (iii) such Company Shares cease to be
outstanding. For the avoidance of doubt, it is understood that, with respect to
any Registrable Securities for which a Holder holds vested but unexercised
options or other Company Share Equivalents at such time exercisable for,
convertible into or exchangeable for Company Shares, to the extent that such
Registrable Securities are to be sold pursuant to this Agreement, such Holder
must exercise the relevant option or exercise, convert or exchange such other
relevant Company Share Equivalent and transfer the underlying Registrable
Securities (in each case, net of any amounts required to be withheld by the
Company in connection with such exercise).
“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The terms
“Register” and “Registered” shall have correlative meanings.


7

--------------------------------------------------------------------------------





“Registration Expenses” has the meaning set forth in Section 3.08.
“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
“RockPile Holdco” means RockPile Energy Holdings, LLC, a Delaware limited
liability company.
“RockPile Holders” means, collectively, RockPile Holdco, the White Deer Holder
and the other Seller Parties, in each case, if such Person holds Registrable
Securities received in connection with a Permitted Distribution, have delivered
a joinder to the RockPile Purchase Agreement in the form set forth thereto and
have delivered a lock-up agreement in the form set forth in the RockPile
Purchase Agreement.
“RockPile Lockup Period” has the meaning set forth in the letter, dated the date
hereof, delivered by RockPile Energy Holdings, LLC to Citigroup Global Markets
Inc. and Morgan Stanley & Co. LLC, as representatives of the several
underwriters, and Keane Group, Inc.
“RockPile Purchase Agreement” means the Purchase Agreement, dated May 18, 2017,
by and among the Company, RockPile Holdco and RockPile Management Newco, LLC,
RockPile Energy Services, LLC.
“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.
“S-3 Eligibility Date” has the meaning set forth in Section 3.02(a).
“S-3 Shelf Notice” has the meaning set forth in Section 3.02(a).
“SEC” means the Securities and Exchange Commission.


8

--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
“Sell-Down” has the meaning set forth in Section 2.03(a).
“Sell-Down Notice” has the meaning set forth in Section 2.03(a).
“Seller Parties” has the meaning set forth the RockPile Purchase Agreement.
“Shelf Holder” has the meaning set forth in Section 3.02(c).
“Shelf Notice” has the meaning set forth in Section 3.02(c).
“Shelf Period” has the meaning set forth in Section 3.02(b).
“Shelf Registration” means a Registration effected pursuant to Section 3.02.
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1, in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any successor
provision) covering all or any portion of the Registrable Securities, as
applicable.
“Shelf Suspension” has the meaning set forth in Section 3.02(d).
“Shelf Take-Down” has the meaning set forth in Section 3.02(e)(i).
“Short-Form Registration” has the meaning set forth in Section 3.01(a).
“Special Registration” has the meaning set forth in Section 3.12.
“Sponsor” means individually and collectively, (a) the Cerberus Funds taken as a
group (b) Trican, and (c) SJK Family Limited Partnership, LP (“SJK”), KCK Family
Limited Partnership, LP (“KCK”), Tim Keane (“TK”), Brian Keane (“BK”), SJ Keane
Family Trust (“SK”), Jacquelyn Keane (“JK”), Cindy Keane (“CK”) and KC Family
Trust (“KK” and, together with SJK, KCK, TK, BK, SK, JK and CK, each, a “Keane
Party” and collectively, the “Keane Parties”) taken as a group.
“Subsidiary” of a Person means any corporation, partnership, limited liability
company, trust and other entity, whether incorporated or unincorporated, with
respect to which such Person, directly or indirectly, legally or beneficially,
owns (i) a right to a majority of the


9

--------------------------------------------------------------------------------





profits of such entity; or (ii) securities having the power to elect a majority
of the board of directors or similar body governing the affairs of such entity.
“Transaction Transfer Restrictions” has the meaning set forth in Section
2.03(a).
“Trican” means Trican Well Service, L.P.
“Trican Parent” means Trican Well Service Ltd. and such other successors thereto
as the ultimate parent entity of Trican from time to time.
“Trican Purchase Agreement” means that certain Asset Purchase Agreement, dated
January 25, 2016, by and among the Keane Group Holdings, LLC, Trican, Trican
Parent, TriLib Management LLC, Trican LLC and Keane Frac, LP, pursuant to which,
among other things, Keane Group Holdings, LLC and/or Keane Frac, LP purchased
certain assets of Trican in exchange for cash and certain equity interests in
Keane Group Holdings, LLC on the terms and conditions set forth therein.
“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.
“Underwritten Shelf Take-Down Notice” has the meaning set forth in Section
3.02(e)(ii).
“Voting Stock” of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
“White Deer” means White Deer Management LLC.
“White Deer Holder” means WDE RockPile Aggregate, LLC.
Section 1.02    Other Interpretive Provisions.
(a)    In this Agreement, except as otherwise provided:
(i)    A reference to an Article, Section, Schedule or Exhibit is a reference to
an Article or Section of, or Schedule or Exhibit to, this Agreement, and
references to this Agreement include any recital in or Schedule or Exhibit to
this Agreement.
(ii)    The Schedules form an integral part of and are hereby incorporated by
reference into this Agreement.


10

--------------------------------------------------------------------------------





(iii)    Headings and the Table of Contents are inserted for convenience only
and shall not affect the construction or interpretation of this Agreement.
(iv)    Unless the context otherwise requires, words importing the singular
include the plural and vice versa, words importing the masculine include the
feminine and vice versa, and words importing persons include corporations,
associations, partnerships, joint ventures and limited liability companies and
vice versa.
(v)    Unless the context otherwise requires, the words “hereof” and “herein”,
and words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation.”
(vi)    A reference to any legislation or to any provision of any legislation
shall include any amendment, modification or re-enactment thereof and any
legislative provision substituted therefor.
(vii)    All determinations to be made by any Holder hereunder may be made by
such Holder in its sole discretion, and such Holder may determine, in its sole
discretion, whether or not to take actions that are permitted, but not required,
by this Agreement to be taken by such Holder, including the giving of consents
required hereunder.
(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intention
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
ARTICLE II

HOLDERS’ RIGHTS
Section 2.01.    Board Representation.
(a)    For so long Investor Holdco has beneficial ownership of less than 50% but
at least 35% of the aggregate number of Company Shares then outstanding,
Investor Holdco shall have the right to designate to the Board of Directors a
number of individuals who satisfy the Director Requirements equal to one
director fewer than 50% of the size of the Board of Directors at any time
(rounded up to the next whole number).


11

--------------------------------------------------------------------------------





(b)    For so long as any Holder has beneficial ownership of less than 35% but
at least 20% of the aggregate number of Company Shares then outstanding, such
Holder shall have the right to designate to the Board of Directors a number of
individuals who satisfy the Director Requirements equal to the greater of (A)
three or (B) 25% of the size of the Board of Directors at any time (rounded up
to the next whole number).
(c)    For so long as any Holder has beneficial ownership of less than 20% but
at least 15% of the aggregate number of Company Shares then outstanding, such
Holder shall have the right to designate to the Board of Directors a number of
individuals who satisfy the Director Requirements equal to the greater of (A)
two or (B) 15% of the size of the Board of Directors at any time (rounded up to
the next whole number).
(d)    For so long as any Holder has beneficial ownership of less than 15% but
at least 10% of the aggregate number of Company Shares then outstanding, such
Holder shall have the right to designate to the Board of Directors one
individual who satisfies the Director Requirements.
(e)    For so long as a Holder is entitled to designate any individuals to the
Board of Directors pursuant to this Section 2.01, the Company shall take all
action reasonably available to it to cause such individual(s) (or any
replacement designated by such Holder) to be included in the slate of nominees
recommended by the Board of Directors to the Company’s stockholders for election
as directors at each annual meeting of the stockholders of the Company (and/or
in connection with any election by written consent) and the Company shall use
the same efforts to cause the election of such nominee(s) as it uses to cause
other nominees recommended by the Board of Directors to be elected, including
soliciting proxies in favor of the election of such nominee(s).
(f)    Until immediately prior to the time at which Investor Holdco ceases to
collectively have beneficial ownership of at least 50% of the aggregate number
of Company Shares then outstanding, Investor Holdco shall vote its Company
Shares to set the size of the Board of Directors at 11 individuals. For so long
as Investor Holdco has beneficial ownership of less than 50% but at least 35% of
the aggregate number of Company Shares then outstanding, Investor Holdco shall,
unless otherwise determined by the management board of Investor Holdco in
accordance with the operating agreement of Investor Holdco, cause its
individuals designated to the Board of Directors to vote in favor of maintaining
the size of the Board of Directors at 11 individuals.
(g)    In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal (with or without cause) of a
director nominated or designated pursuant to this Section 2.01, or in the event
of the failure of any such nominee to be elected, the


12

--------------------------------------------------------------------------------





Holder who nominated or designated such director shall have the right to
designate a replacement who satisfies the Director Requirements to fill such
vacancy. The Company shall take all action reasonably available to it to cause
such vacancy to be filled by the replacement so designated, and, to the extent
permitted under the Certificate of Incorporation and By-Laws of the Company then
in effect, the Board of Directors shall promptly elect such designee to the
Board of Directors.
(h)    As of and after the Effective Date, each of the Cerberus Representative,
Trican and the Keane Representative, acting on behalf of the Keane Parties
beneficially owning (directly or through Investor Holdco) in excess of 50% of
the Company Shares then beneficially owned (directly or through Investor Holdco)
by the Keane Parties, respectively, shall be entitled to, at its option,
designate up to two individuals in the capacity of non-voting observers (each,
an “Observer”) to the Board of Directors. As of and after the Effective Date,
RockPile Holdco shall be entitled to at its option (i) designate one individual
in the capacity of Observer to the Board of Directors or (ii) assign its right
to designate an Observer to the Board of Directors to the White Deer Holder in
connection with a distribution of Company Shares by RockPile Holdco to the White
Deer Holder. The appointment and removal of any Observer shall be by written
notice to the Board of Directors.
(i)    Notwithstanding anything to the contrary, following the Effective Date:
(A) if the Keane Parties as a group, directly or indirectly though Investor
Holdco, cease to beneficially own at least 50% of the Company Shares
beneficially owned by the Keane Parties as of the Effective Date, the Keane
Parties shall no longer have any right to appoint Observers under Section
2.01(h) and shall cause such individuals designated by them to immediately
resign; (B) if Trican, directly or indirectly though Investor Holdco, ceases to
beneficially own at least 25% of the Company Shares beneficially owned by Trican
as of the Effective Date, Trican shall no longer have any right to appoint
Observers under Section 2.01(h) and shall cause such individuals designated by
them to immediately resign; and (C) upon the earlier of (i) the RockPile Holders
ceasing to beneficially own at least 50% of the Company Shares beneficially
owned by RockPile Holders as of the Effective Date and (ii) an Observer
Termination Event, RockPile Holdco or the White Deer Holder, as applicable,
shall no longer have any right to appoint Observers under Section 2.01(g) and
shall cause such individuals designated by them to immediately resign. RockPile
Holdco or the White Deer Holder, as applicable, shall provide prior written
notice to the Company of any event that constitutes, or would reasonably be
expected to constitute, an Observer Termination Event.
(j)    An Observer may attend any meeting of the Board of Directors, provided,
that no Observer shall have the right to vote or otherwise participate in the
Board of Directors meeting in any way other than to observe any applicable
meeting of the Board of Directors.


13

--------------------------------------------------------------------------------





Observers shall be provided advance notice of each meeting of the Board of
Directors in the same manner and at the same time as the other members of the
Board of Directors and shall be given copies of all documents, materials and
other information as and when given to other members of the Board of Directors,
provided that the Observer shall have executed a non-disclosure and
confidentiality agreement and such other acknowledgments and agreements
reasonably satisfactory to the Board of Directors. Notwithstanding the
foregoing, the Observer shall be excluded from attending any meeting of the
Board of Directors or receiving any materials to the extent necessary to
preserve attorney-client privilege, to safeguard highly proprietary or
classified information, in the case of any conflict of interest involving such
Observer or as otherwise deemed necessary or advisable by the Board of
Directors. The Board of Directors or any committee thereof shall have the right
to exclude an Observer from any meeting or portion thereof in the sole
discretion of a majority of the members in attendance at such meeting. Each
Observer shall be a natural person.
Section 2.02.    Voting.
(a)    Prior to the distribution by Investor Holdco of all (but not less than
all) of its Registrable Securities to its members, each member of Investor
Holdco and their respective Permitted Assignees (including recipients of
Registrable Securities from Investor Holdco pursuant to the provisions of
Section 2.03) agrees, with respect to all of such Person’s Company Shares held
by any of such members as of the date hereof, to vote such Person’s Company
Shares as instructed by Investor Holdco. Each member of Investor Holdco (other
than Investor Holdco) and each of their respective Permitted Assignees, shall
take all other necessary or desirable actions within such Person’s control
(including, without limitation, attending meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings) to effect the voting of such Person’s Company Shares in accordance
with this provision.
(b)    To secure each member of Investor Holdco’s (and their respective
Permitted Assignees) obligations to vote their respective Company Shares in
accordance with Section 2.02(a) of this Agreement, each such Person hereby
appoints an officer of Investor Holdco designated by the management board of
Investor Holdco, as such Person’s true and lawful proxy and attorney, with the
power to act alone and with full power of substitution, to vote all of such
Person’s Company Shares as set forth in this Agreement and to execute all
appropriate instruments consistent with this Agreement on behalf of such Person
if, and only if, such Person fails to vote all of such Person’s Company Shares
or execute such other instruments in accordance with the provisions of this
Agreement within five days of Investor Holdco’s written request for such
Person’s written consent or signature. The proxy and power granted by each
Person pursuant to this Section 2.02(b) are coupled with an interest and are
given to secure


14

--------------------------------------------------------------------------------





the performance of such Person’s duties under this Agreement, provided, that the
proxy and power set forth in this Section 2.02(b) shall not be used to affect an
Other Selling Holder’s (as defined in Section 2.03(a)) election to not
participate in a Sell Down (as defined in Section 2.03(a)). Each such member of
Investor Holdco (and their respective Permitted Assignees) agrees to execute an
irrevocable proxy in favor the designated individual as and when identified, if
requested by Investor Holdco. Each such proxy and power will be irrevocable for
the term hereof. The proxy and power, so long as any such Person is an
individual, will survive the death, incompetency and disability of such party or
any other individual holder of any Person’s Company Shares, as the case may be,
and, so long as such Person is an entity, will survive the merger or
reorganization of such party or any other entity holding any of a Person’s
Company Shares.
Section 2.03.    Investor Holdco Sell-Downs; Distributions of Investor Holdco
Company Shares. In the event Investor Holdco proposes to effect a private block
sale or resale or to demand or participate in a registered offering of Company
Shares held by Investor Holdco (which such sale shall be proportionate among
members of Investor Holdco) (a “Sell-Down”), Investor Holdco shall promptly
provide written notice to (i) each Holder other than the RockPile Holders and
(ii) each equityholder of Investor Holdco (collectively, the “Other Selling
Holders”), specifying the number and percentage of Company Shares then held by
Investor Holdco to be sold in such Sell-Down, the number of Company Shares each
Other Selling Holder shall be obligated to sell in such Sell Down (calculated on
a pro rata basis based on such Other Selling Holder’s beneficial ownership of
Company Shares) and all other material terms and conditions of the Sell-Down
(the “Sell-Down Notice”). Each Other Selling Holder shall be obligated to
participate in such Sell-Down, unless such Other Selling Holder delivers a
written notice to Investor Holdco by the close of business on the date which is
10 Business Days after the Sell-Down Notice is delivered to such Other Selling
Holder, which such notice shall include the number of Company Shares such Other
Selling Holder elects to exclude from such Sell-Down (the “Excluded Company
Shares”, and such notifying Other Selling Holder, the “Non-Participating
Holder”). Any Other Selling Holder that does not deliver such notice shall be
obligated to participate in the Sell Down with respect to the number of Company
Shares set forth in the Sell-Down Notice. If any Other Selling Holder does not
participate in such Sell-Down, Investor Holdco shall, unless prohibited by
applicable Law, promptly distribute the Excluded Company Shares to the
Non-Participating Holder, provided, that (i) the Non-Participating Holder
complies with the provisions of Section 2.03(b) and (ii) the Excluded Company
Shares shall be subject to the same restrictions on voting, transfer, market
stand-off and lock-up provisions to which the Company Shares of Investor Holdco
to be sold in the Sell-Down are subject in this Agreement and/or with respect to
such Sell-Down (the “Transaction Transfer Restrictions”). Subject to compliance
with applicable Law, the Excluded Company Shares may be sold or otherwise
disposed of by a Non-Participating Holder so long as no Transaction Transfer


15

--------------------------------------------------------------------------------





Restriction period is in effect. Investor Holdco shall provide further notice to
such Non-Participating Holder or its representatives of its intention to effect
a Sell-Down not more than 30 calendar days prior to the intended date for the
completion of such Sell-Down, in which event the Non-Participating Holder, after
receiving notice of such Sell-Down, shall (notwithstanding its earlier election
in respect of Excluded Company Shares) have the right to participate in such
Sell-Down with Investor Holdco on the same terms and conditions as Investor
Holdco pro rata based on the Non-Participating Holder’s beneficial ownership of
Company Shares, and, if not participating in such Sell-Down, shall not sell or
otherwise dispose of the Excluded Company Shares (or other Company Shares
beneficially owned by such holder) during such 30 calendar day period following
delivery of such notice and such longer transfer, market stand-off or lock up
provision that Investor Holdco shall become subject to in connection with such
Sell-Down.
(a)    Any Person who receives a distribution of Company Shares shall, to the
extent not already a party hereto, execute and deliver a joinder agreement, in
form and substance reasonably acceptable to the Company, agreeing to be bound by
the terms and conditions of this Agreement as if such Person were a party
hereto, whereupon such Person will be treated as a Holder for all purposes of
this Agreement, with the same benefits and obligations hereunder as the
distributing Holder with respect to the distributed Registrable Securities.
ARTICLE III

REGISTRATION RIGHTS
Section 3.01.    Demand Registration.
(a)    Demand Rights. At any time (i) after the expiration of the Lockup Period,
(A) any Holders (other than the RockPile Holders) that collectively and
beneficially own at least 20% of the total issued and outstanding Registrable
Securities, (B) any Holders (other than the RockPile Holders) that collectively
and beneficially own at least 10% of the total issued and outstanding
Registrable Securities, provided they beneficially own Registrable Securities
equivalent to at least 50% of the Registrable Securities beneficially owned by
them as of the Effective Date, or (ii) after the expiration of the RockPile
Lockup Period, RockPile Holdco or the White Deer Holder (each such Holder in
clause (i) or (ii), a “Demand Party”), may, subject to Section 3.11, make a
written request (a “Demand Notice”) to the Company for Registration of all or
part of the Registrable Securities held by the Demand Party (or, with respect to
a Demand Notice by RockPile Holdco or the White Deer Holder, all or part of the
Registrable Securities held by the RockPile Holders) (i) on Form S-1 (a
“Long-Form Registration”) or (ii) on Form S-3 (a “Short-Form Registration”) if
the Company qualifies to use such short form (any such requested Long-Form
Registration or Short-Form Registration, a “Demand Registration”). Each Demand
Notice shall specify the aggregate amount of Registrable Securities held by the
Demand


16

--------------------------------------------------------------------------------





Party to be registered and the intended methods of disposition thereof, provided
that in the case of a Demand Notice from Investor Holdco, the aggregate amount
of Registrable Securities shall include Registrable Securities from each member
of Investor Holdco on a pro rata basis based on each such member’s beneficial
ownership of Registrable Securities, unless such member otherwise directs
Investor Holdco to include less than its pro rata share of Registrable
Securities in accordance with Section 2.03. Registrable Securities requested to
be included on behalf of the RockPile Holders shall be included pro rata from
each RockPile Holder based on each such Holders’ beneficial ownership of
Registrable Securities unless all RockPile Holders have provided the Company
with their written consent to such request. Subject to Section 3.11, after
delivery of such Demand Notice, the Company (x) shall file promptly (and, in any
event, within (i) ninety (90) days in the case of a request for a Long-Form
Registration or (ii) thirty (30) days in the case of a request for a Short-Form
Registration, in each case, following delivery of such Demand Notice) with the
SEC a Registration Statement relating to such Demand Registration (a “Demand
Registration Statement”), and (y) shall use its reasonable best efforts to cause
such Demand Registration Statement to promptly be declared effective under (x)
the Securities Act and (y) the “Blue Sky” laws of such jurisdictions as any
Participating Holder or any underwriter, if any, reasonably requests.
Notwithstanding any provisions contained herein, including but not limited to
Section 3.02(b), the Company shall not be obligated to maintain a registration
statement pursuant to a Demand Registration effective for more than (x) 360 days
plus the length of any period in which either a Demand Suspension or Shelf
Suspension is in effect instituted by the Company pursuant to Section 3.01(d) or
Section 3.02(d), respectively, during such 360 day period or (y) such shorter
period when all of the Registrable Securities covered by such registration
statement have been sold pursuant thereto.
(b)    Demand Withdrawal. The Demand Party may withdraw its Registrable
Securities from a Demand Registration at any time prior to the effectiveness of
the applicable Demand Registration Statement. Upon delivery of a notice by the
Demand Party to such effect, the Company shall cease all efforts to secure
effectiveness of the applicable Demand Registration Statement and promptly
notify each other Participating Holder of such withdrawal. Subject to Section
3.08(c), the Demand Holders shall reimburse the Company for all its reasonable
out-of-pocket Registration Expenses incurred in connection with the attempted
Demand Registration. If the Demand Holders reimburse the Company for its
reasonable out-of-pocket Registration Expenses incurred in connection with the
attempted Demand Registration, the attempted Demand Registration shall not count
as a Demand Registration for purposes of Section 3.11.
(c)    Demand Company Notice. Subject to Section 3.11, promptly upon delivery of
any Demand Notice (but in no event more than five (5) Business Days thereafter),
the Company shall deliver a written notice (a “Demand Company Notice”) of any
such Registration request to (i) all Holders (other than the Demand Party or the
RockPile Holders) and (ii)


17

--------------------------------------------------------------------------------





RockPile Holdco and the White Deer Holder, and the Company shall include in such
Demand Registration all such Registrable Securities of such Holders which the
Company has received written requests for inclusion therein (including, with
respect to RockPile Holdco and the White Deer Holder, all or part of the
Registrable Securities held by the RockPile Holders)within ten (10) Business
Days after the date that such Demand Company Notice has been delivered except
for such Registrable Securities that are withdrawn from such Demand Registration
by written notice of the Holder thereof at any time prior to the effectiveness
of the applicable Demand Registration Statement. All requests made pursuant to
this Section 3.01(c) shall specify the aggregate amount of Registrable
Securities of such Holder to be registered. For the avoidance of doubt, in the
event that a Demand Notice by a Demand Party (other than RockPile Holdco and the
White Deer Holder) is delivered in accordance with this Section 3.01 prior to
the expiration of the RockPile Lockup Period, each of the RockPile Holders shall
be permitted to include any Registrable Securities held by such RockPile Holder
in the applicable Demand Registration provided such securities requested to be
included on behalf of the RockPile Holders shall be included pro rata from each
RockPile Holder based on each such Holders’ beneficial ownership of Registrable
Securities unless all RockPile Holders have provided the Company with their
written consent to such request.
(d)    Delay in Filing; Suspension of Registration. If the Company shall furnish
to the Participating Holders a certificate signed by the Chief Executive Officer
or equivalent senior executive officer of the Company stating that the filing,
effectiveness or continued use of a Demand Registration Statement would require
the Company to make an Adverse Disclosure, then the Company may delay the filing
(but not the preparation of) or initial effectiveness of, or suspend use of, the
Demand Registration Statement (a “Demand Suspension”); provided, however, that
the Company, unless otherwise approved in writing by the Holders of a majority
of the Company Shares that elected to participate in the registration in respect
of any Demand Suspension, shall not be permitted to exercise aggregate Demand
Suspensions and Shelf Suspensions more than twice, or for more than an aggregate
of 90 days, in each case, during any 12-month period; provided, further, that in
the event of a Demand Suspension, such Demand Suspension shall terminate at such
earlier time as the Company would no longer be required to make any Adverse
Disclosure. Each Participating Holder shall keep confidential the fact that a
Demand Suspension is in effect, the certificate referred to above and its
contents unless and until otherwise notified by the Company, except (A) for
disclosure to such Participating Holder’s employees, agents and professional
advisers who reasonably need to know such information for purposes of assisting
the Participating Holder with respect to its investment in the Company Shares
and agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its Subsidiaries or any other Person that, to the


18

--------------------------------------------------------------------------------





actual knowledge of such Participating Holder, was not subject to an obligation
or duty of confidentiality to the Company and its Subsidiaries and (D) as
required by law, rule or regulation. In the case of a Demand Suspension, the
Participating Holders agree to suspend use of the applicable Prospectus and any
Issuer Free Writing Prospectus in connection with any sale or purchase of, or
offer to sell or purchase, Registrable Securities, upon delivery of the notice
referred to above. The Company shall immediately notify the Participating
Holders upon the termination of any Demand Suspension, amend or supplement the
Prospectus and any Issuer Free Writing Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Participating
Holders such numbers of copies of the Prospectus and any Issuer Free Writing
Prospectus as so amended or supplemented as any Participating Holder may
reasonably request. The Company agrees, if necessary, to supplement or make
amendments to the Demand Registration Statement if required by the registration
form used by the Company for the applicable Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder, or as may reasonably be requested by the
Demand Party.
(e)    Underwritten Offering. If the Demand Party so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering, and the Demand Party shall have the right to select
the managing underwriter or underwriters to administer the offering. If the
Demand Party intends to sell the Registrable Securities covered by its demand by
means of an Underwritten Offering, the Demand Party shall so advise the Company
as part of its Demand Notice, and the Company shall include such information in
the Demand Company Notice.
(f)    Priority of Securities Registered Pursuant to Demand Registrations. If
the managing underwriter or underwriters of a proposed Underwritten Offering of
the Registrable Securities included in a Demand Registration advise the Board of
Directors in writing that, in its or their opinion, the number of securities
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the securities to be included in such Demand
Registration (i) first, if RockPile Holdco or the White Deer Holder is the
Demand Party, shall be allocated pro rata among the RockPile Holders based on
each RockPile Holder’s Pro Rata Percentage unless all RockPile Holders have
provided the Company with their written consent to such request, (ii) second,
and only if all the securities referred to in clause (i) have been included in
such Registration, shall be allocated pro rata among the Holders that have
requested to participate in such Demand Registration based on each Holder’s Pro
Rata Percentage (provided that any securities thereby allocated to a Holder that
exceed such Holder’s request shall be reallocated among the remaining requesting
Holders in like manner), (iii) third, and only if all the securities referred to
in clause


19

--------------------------------------------------------------------------------





(ii) have been included in such Registration, the number of securities that the
Company proposes to include in such Registration that, in the opinion of the
managing underwriter or underwriters, can be sold without having such adverse
effect and (iv) fourth, and only if all of the securities referred to in clause
(iii) have been included in such Registration, any other securities eligible for
inclusion in such Registration that, in the opinion of the managing underwriter
or underwriters, can be sold without having such adverse effect.
Section 3.02.    Shelf Registration.
(a)    Filing. Following the IPO, the Company shall use its reasonable best
efforts to qualify for Registration on Form S-3 for secondary sales. Promptly
following the date on which the Company becomes eligible to Register on Form S-3
(the “S-3 Eligibility Date”), the Company shall notify, in writing, Investor
Holdco, or if Investor Holdco is no longer a Holder of Registrable Securities,
then the Holders, of such eligibility and its intention to file and maintain a
Shelf Registration Statement on Form S-3 covering the Registrable Securities
held by Investor Holdco, or if Investor Holdco is no longer a Holder of
Registrable Securities, then the Holders, (the “Eligibility Notice”). Promptly
following receipt of such Eligibility Notice (but in no event more than ten (10)
days after receipt of such Eligibility Notice), each of (i) the RockPile Holders
and (ii) Investor Holdco, or if Investor Holdco is no longer a Holder of
Registrable Securities, then the Majority Holders (the RockPile Holders,
Investor Holdco or the Majority Holders, as applicable, in such capacity, the
“Initial S-3 Holder”), shall deliver a written notice to the Company, which
notice shall specify the aggregate amount of Registrable Securities held by the
Initial S-3 Holder to be covered by such Shelf Registration Statement and the
intended methods of distribution thereof (the “S-3 Shelf Notice”). An S-3 Shelf
Notice delivered by Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then the Majority Holders shall include, with
respect to Registrable Securities to be registered on behalf of the Sponsors,
Registrable Securities pro rata from each Sponsor based on each such Holders’
beneficial ownership of Registrable Securities, unless such Holder otherwise
directs the Demand Party to include less than its pro rata share of Registrable
Securities in accordance with Section 2.03. An S-3 Shelf Notice delivered by
RockPile Holdco or the White Deer Holder, with respect to Registrable Securities
to be registered on behalf of the RockPile Holders, shall include Registrable
Securities pro rata from each RockPile Holder based on each such Holders’
beneficial ownership of Registrable Securities unless all RockPile Holders have
provided the Company with their written consent to such request. Following
delivery of the S-3 Shelf Notices, the Company (x) shall file promptly (and, in
any event, within the earlier of (i) thirty (30) days of receipt of the S-3
Shelf Notices and (ii) forty (40) days after delivery of the Eligibility Notice)
with the SEC such Shelf Registration Statement (which shall be an automatic
Shelf Registration Statement if the Company qualifies at such time to file such
a Shelf Registration Statement) relating to the offer and sale of all
Registrable Securities requested for inclusion therein by the


20

--------------------------------------------------------------------------------





Initial S-3 Holder and, to the extent requested under Section 3.02(c), the other
Holders from time to time in accordance with the methods of distribution elected
by such Holders (to the extent permitted in this Section 3.02) and set forth in
the Shelf Registration Statement and (y) shall use its reasonable best efforts
to cause such Shelf Registration Statement to be promptly declared effective
under the Securities Act (including upon the filing thereof if the Company
qualifies to file an automatic Shelf Registration Statement); provided, however,
that if the Initial S-3 Holder reasonably believes that the Company will become
S-3 eligible and delivers a S-3 Shelf Notice following the IPO but prior to the
S-3 Eligibility Date, the Company shall not be obligated to file (but shall be
obligated to prepare) such Shelf Registration Statement on Form S-3.
(b)    Continued Effectiveness. Subject to Section 3.01(a), the Company shall
use its reasonable best efforts to keep any Shelf Registration Statement filed
pursuant to Section 3.02(a) continuously effective under the Securities Act in
order to permit the Prospectus forming a part thereof to be usable by Shelf
Holders until the earliest of (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder), (ii) the date as of which each of the Shelf Holders is
permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 without volume limitation or other restrictions on transfer thereunder,
(iii) such shorter period as (x) RockPile Holdco or the White Deer Holder,
provided the RockPile Holders are holding a majority of the Registrable
Securities subject to the Shelf Registration Statement, or (y) Investor Holdco,
or, if Investor Holdco is no longer a Holder of Registrable Securities, then
Shelf Holders holding a majority of the Registrable Securities subject to the
Shelf Registration Statement, shall agree in writing (such period of
effectiveness, the “Shelf Period”). Subject to Section 3.02(d), the Company
shall not be deemed to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Shelf Holders not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is (x) a Shelf Suspension permitted pursuant to Section
3.02(d) or (y) required by applicable law, rule or regulation.
(c)    Company Notices. Promptly upon delivery of any S-3 Shelf Notice pursuant
to Section 3.02(a) (each, a “Shelf Notice”) (but in no event more than five (5)
Business Days thereafter), the Company shall deliver a written notice of such
Shelf Notice to (i) the Holders (other than the Initial S-3 Holder and the
RockPile Holders) and (ii) RockPile Holdco and the White Deer Holder and the
Company shall include in such Shelf Registration all such Registrable Securities
of such other Holders which the Company has received a written request for
inclusion therein (including, with respect to RockPile Holdco and the White Deer
Holder, all


21

--------------------------------------------------------------------------------





or part of the Registrable Securities held by the RockPile Holders) within five
(5) Business Days after such written notice is delivered to such other Holders
(each such Holder delivering such a request together with the Initial S-3
Holder, if applicable, a “Shelf Holder”); provided, that, except in connection
with an Underwritten Shelf Takedown the Company shall not include in such Shelf
Registration Registrable Securities of any Holder in an amount in excess of such
Holder’s Pro Rata Percentage. If the Company is permitted by applicable law,
rule or regulation to add selling stockholders to a Shelf Registration Statement
without filing a post-effective amendment, a Holder may request the inclusion of
an amount of such Holder’s Registrable Securities not to exceed such Holder’s
Pro Rata Percentage in such Shelf Registration Statement at any time or from
time to time after the filing of a Shelf Registration Statement, and the Company
shall add such Registrable Securities to the Shelf Registration Statement as
promptly as reasonably practicable, and such Holder shall be deemed a Shelf
Holder. Registrable Securities requested to be included on behalf of the
RockPile Holders shall be included pro rata from each RockPile Holder based on
each such Holders’ beneficial ownership of Registrable Securities unless all
RockPile Holders have provided the Company with their written consent to such
request.
(d)    Suspension of Registration. If the Company shall furnish to the Shelf
Holders a certificate signed by the Chief Executive Officer or equivalent senior
executive officer of the Company stating that the continued use of a Shelf
Registration Statement filed pursuant to Section 3.02(a) would require the
Company to make an Adverse Disclosure, then the Company may suspend use of the
Shelf Registration Statement (a “Shelf Suspension”); provided, however, that the
Company unless otherwise approved in writing the Holders of a majority of the
Company Shares that demanded the registration, in respect of any Demand
Suspension, shall not be permitted to exercise aggregate Demand Suspensions and
Shelf Suspensions more than twice, or for more than an aggregate of 90 days, in
each case, during any 12-month period; provided further that in the event of a
Shelf Suspension, such Shelf Suspension shall terminate at such earlier time as
the Company would no longer be required to make any Adverse Disclosure. Each
Shelf Holder shall keep confidential the fact that a Shelf Suspension is in
effect, the certificate referred to above and its contents unless and until
otherwise notified by the Company, except (A) for disclosure to such Shelf
Holder’s employees, agents and professional advisers who reasonably need to know
such information for purposes of assisting the Holder with respect to its
investment in the Company Shares and agree to keep it confidential, (B) for
disclosures to the extent required in order to comply with reporting obligations
to its limited partners or other direct or indirect investors who have agreed to
keep such information confidential, (C) if and to the extent such matters are
publicly disclosed by the Company or any of its Subsidiaries or any other Person
that, to the actual knowledge of such Shelf Holder, was not subject to an
obligation or duty of confidentiality to the Company and its Subsidiaries and
(D) as required by law, rule or regulation. In the case of a Shelf Suspension,
the Holders agree to suspend use of the applicable


22

--------------------------------------------------------------------------------





Prospectus and any Issuer Free Writing Prospectus in connection with any sale or
purchase of, or offer to sell or purchase, Registrable Securities, upon delivery
of the notice referred to above. The Company shall immediately notify the Shelf
Holders upon the termination of any Shelf Suspension, amend or supplement the
Prospectus and any Issuer Free Writing Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Shelf Holders such
numbers of copies of the Prospectus and any Issuer Free Writing Prospectus as so
amended or supplemented as any Shelf Holder may reasonably request. The Company
agrees, if necessary, to supplement or make amendments to the Shelf Registration
Statement if required by the registration form used by the Company for the
applicable Registration or by the instructions applicable to such registration
form or by the Securities Act or the rules or regulations promulgated
thereunder, or as may reasonably be requested by the Initial S-3 Holder.
(e)    Shelf Take-Downs.
(i)    An offering or sale of Registrable Securities pursuant to a Shelf
Registration Statement (each, a “Shelf Take-Down”) may be initiated by RockPile
Holdco, the White Deer Holder, Investor Holdco, or if Investor Holdco is no
longer a Holder of Registrable Securities, by any Shelf Holder (in such
capacity, the “Initiating Shelf Take-Down Holder”) in respect of such Initiating
Shelf Take-Down Holder’s Registrable Securities included in such Shelf
Registration Statement. Except as set forth in Section 3.02(e)(iii) with respect
to Marketed Underwritten Shelf Take-Downs, the Initiating Shelf Take-Down Holder
shall not be required to permit the offer and sale of Registrable Securities by
other Shelf Holders in connection with any such Shelf Take-Down initiated by
such Initiating Shelf Take-Down Holder.
(ii)    Subject to Section 3.11, if the Holders of a majority of the Registrable
Securities included in the Shelf Registration Statement elect by written request
to the Company, a Shelf Take-Down shall be in the form of an Underwritten
Offering (an “Underwritten Shelf Take-Down Notice”) and the Company shall amend
or supplement the Shelf Registration Statement for such purpose as soon as
practicable. Such Holders shall have the right to select the managing
underwriter or underwriters to administer such offering. The provisions of
Section 3.01(f) shall apply to any Underwritten Offering pursuant to this
Section 3.02(e).
(iii)    If the plan of distribution set forth in any Underwritten Shelf
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period expected to exceed 48 hours (a “Marketed Underwritten Shelf
Take-Down”), promptly upon delivery of such Underwritten Shelf Take-Down Notice
(but in no event more than three (3) Business Days thereafter), the Company
shall deliver a written notice (a “Marketed Underwritten Shelf Take-Down
Notice”) of such Marketed Underwritten Shelf Take-Down to all Shelf Holders
(other than the Initiating Shelf Take-Down Holder), and the Company shall
include in such Marketed


23

--------------------------------------------------------------------------------





Underwritten Shelf Take-Down all such Registrable Securities of such Shelf
Holders that are Registered on such Shelf Registration Statement for which the
Company has received written requests, which requests must specify the aggregate
amount of such Registrable Securities of such Holder to be offered and sold
pursuant to such Marketed Underwritten Shelf Take-Down, for inclusion therein
within three (3) Business Days after the date that such Marketed Underwritten
Shelf Take-Down Notice has been delivered.
(iv)    For so long as no black-out period as described in and subject to the
terms of Section 3.04 with respect to a Marketed Underwritten Offering is then
in effect, a Shelf Holder may initiate a Shelf Take-Down with respect to the
Registrable Securities of such Shelf Holder so long as such Shelf Take-Down is
not in the form of an Underwritten Offering.
Section 3.03.    Piggyback Registration.
(a)    Participation. If the Company at any time after the IPO proposes to file
a Registration Statement with respect to any offering of Company Shares for its
own account or for the account of any other Persons (other than (i) a
Registration under Section 3.01 or Section 3.02, it being understood that this
clause (i) does not limit the rights of Holders to make written requests
pursuant to Section 3.01 or Section 3.02 or otherwise limit the applicability
thereof, (ii) a Registration Statement on Form S-4 or S-8 (or such other similar
successor forms then in effect under the Securities Act), (iii) a registration
of securities solely relating to an offering and sale to employees, directors or
consultants of the Company or its Subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement, (iv) a registration not
otherwise covered by clause (iii) above pursuant to which the Company is
offering to exchange its own securities for other securities or (v) a
Registration Statement relating solely to dividend reinvestment or similar
plans) (a “Company Public Sale”), then, (A) as soon as practicable (but in no
event less than 60 days prior to the proposed date of filing of such
Registration Statement), the Company shall give written notice of such proposed
filing to Investor Holdco, RockPile Holdco, the White Deer Holder and all Demand
Parties and shall offer Investor Holdco, RockPile Holdco, the White Deer Holder
and all Demand Parties the opportunity to Register under such Registration
Statement such number of Registrable Securities as Investor Holdco, RockPile
Holdco, the White Deer Holder and such Demand Parties may request in writing
(provided (i) that the number of Registrable Securities Registered by Investor
Holdco pursuant to this section Section 3.03(a) shall be pro rata among members
of Investor Holdco based on the Registrable Securities beneficially owned by
each such member of Investor Holdco, unless such member of Investor Holdco
otherwise directs Investor Holdco to include less than its pro rata share of
Registrable Securities in accordance with Section 2.03, (ii) the number of
Registrable Securities requested to be included by RockPile Holdco and the White
Deer Holder pursuant to this section Section 3.03(a) shall be pro rata from each
RockPile Holder based on each such Holders’ beneficial


24

--------------------------------------------------------------------------------





ownership of Registrable Securities unless all RockPile Holders have provided
the Company with written consent to such request) delivered to the Company
within ten (10) days of delivery of such written notice by the Company, and (B)
subject to Section 3.03(c), as soon as practicable after the expiration of such
10-day period (but in no event less than fifteen (15) days prior to the proposed
date of filing of such Registration Statement), the Company shall give written
notice of such proposed filing to the remaining Holders, and such notice shall
offer each such Holder the opportunity to Register under such Registration
Statement such number of Registrable Securities as such Holder may request in
writing within ten (10) days of delivery of such written notice by the Company.
Subject to Section 3.03(b) and (c), the Company shall include in such
Registration Statement all such Registrable Securities that are requested by
Holders to be included therein in compliance with the immediately foregoing
sentence (a “Piggyback Registration”); provided that if at any time after giving
written notice of its intention to Register any equity securities and prior to
the effective date of the Registration Statement filed in connection with such
Piggyback Registration, the Company shall determine for any reason not to
Register or to delay Registration of the equity securities covered by such
Piggyback Registration, the Company shall give written notice of such
determination to each Holder that had requested to Register its, his or her
Registrable Securities in such Registration Statement and, thereupon, (1) in the
case of a determination not to Register, shall be relieved of its obligation to
Register any Registrable Securities in connection with such Registration,
without prejudice, however, to the rights of a Demand Party, to request that
such Registration be effected as a Demand Registration under Section 3.01, and
(2) in the case of a determination to delay Registering, in the absence of a
request by a Demand Party, that such Registration be effected as a Demand
Registration under Section 3.01, shall be permitted to delay Registering any
Registrable Securities, for the same period as the delay in Registering the
other equity securities covered by such Piggyback Registration. If the offering
pursuant to such Registration Statement is to be underwritten, the Company shall
so advise the Holders as a part of the written notice given pursuant this
Section 3.03(a), and each Holder making a request for a Piggyback Registration
pursuant to this Section 3.03(a) must, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such Underwritten Offering, subject to the conditions
of Section 3.03(b) and (c). If the offering pursuant to such Registration
Statement is to be on any other basis, the Company shall so advise the Holders
as part of the written notice given pursuant to this Section 3.03(a), and each
Holder making a request for a Piggyback Registration pursuant to this Section
3.03(a) must, and the Company shall make such arrangements so that each such
Holder may, participate in such offering on such basis, subject to the
conditions of Section 3.03(b) and (c). Each Holder shall be permitted to
withdraw all or part of its Registrable Securities from a Piggyback Registration
at any time prior to the effectiveness of such Registration Statement. For the
avoidance of doubt, each of the RockPile Holders shall be permitted to
participate in any Piggyback Registration in accordance with this Section 3.03


25

--------------------------------------------------------------------------------





prior to the expiration of the RockPile Lockup Period provided that Investor
Holdco has requested its Registrable Securities be included in such offering.
(b)    Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their opinion, the number of securities which such Holders and any other
Persons intend to include in such offering exceeds the number which can be sold
in such offering without being likely to have a significant adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, the number of Registrable Securities that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect in such Registration, which such number shall be allocated pro
rata among the Holders that have requested to participate in such Registration
based on each Holder’s Pro Rata Percentage (provided that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner) and (ii) second, and only
if all of the Registrable Securities referred to in clause (i) have been
included in such Registration, any other securities eligible for inclusion in
such Registration that, in the opinion of the managing underwriter or
underwriters, can be sold without having such adverse effect in such
Registration.
(c)    Restrictions on Holders. Notwithstanding any provisions contained herein,
(i) prior to the distribution by Investor Holdco of all its Registrable
Securities held as of the date hereof to its members, Holders other than
Investor Holdco, the RockPile Holders or a Demand Party may not request
Piggyback Registration of Registrable Securities with respect to any offering of
Company Shares for the Company’s account unless Investor Holdco, a RockPile
Holder or a Demand Party requests such Piggyback Registration with respect to
such offering and (ii) the RockPile Holders may not request Piggyback
Registration of Registrable Securities with respect to any offering of Company
Shares for the Company’s account unless Investor Holdco or any other Holder
(other than the RockPile Holders) requests such Piggyback Registration with
respect to such offering.
(d)    No Effect on Demand Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.03 shall be
deemed to have been effected pursuant to Section 3.01 or Section 3.02 or shall
relieve the Company of its obligations under Section 3.01 or Section 3.02.


26

--------------------------------------------------------------------------------





Section 3.04.    Black-out Periods.
(a)    Black-out Periods for Holders. In the event of a Company Public Sale of
the Company’s equity securities in an Underwritten Offering, each of the Holders
agrees, if requested by the managing underwriter or underwriters in such
Underwritten Offering (and, with respect to a Company Public Sale other than the
IPO, if and only if Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then the Majority Holders, agrees to such
request), not to (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any Person at any time in the future of) any
Company Shares (including Company Shares that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the SEC
and Company Shares that may be issued upon exercise of any options or warrants)
or securities convertible into or exercisable or exchangeable for Company
Shares, (2) enter into any swap or other derivatives transaction that transfers
to another, in whole or in part, any of the economic benefits or risks of
ownership of Company Shares, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Company Shares or other
securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a Registration Statement, including any amendments thereto,
with respect to the registration of any Company Shares or securities convertible
into or exercisable or exchangeable for Company Shares or any other securities
of the Company or (4) publicly disclose the intention to do any of the
foregoing, in each case, during the period beginning seven (7) days before and
ending 180 days (in the event of the IPO) or 90 days (in the event of any other
Company Public Sale) (or, in each case, such other period as may be reasonably
requested by the Company or the managing underwriter or underwriters to
accommodate regulatory restrictions on (i) the publication or other distribution
of research reports and (ii) analyst recommendations and opinions, including,
but not limited to, the restrictions contained in the FINRA rules or any
successor provisions or amendments thereto) after the date of the underwriting
agreement entered into in connection with such Company Public Sale, to the
extent timely notified in writing by the Company or the managing underwriter or
underwriters; provided, that (i) no Holder shall be subject to any such
black-out period of longer duration or other greater restriction than that
applicable to (x) Investor Holdco, or, if Investor Holdco is no longer a Holder
of Registrable Securities, then any of the Majority Holders or (y) any director
or executive officer who holds Registrable Securities and (ii) if any Holder is
released from any such lockup restrictions, all other Holders shall also be
released from such lockup restrictions to the same extent. If requested by the
managing underwriter or underwriters of any such Company Public Sale (and, with
respect to any such Company Public Sale other than the IPO, if and only if
Investor Holdco, or, if Investor Holdco is no longer a Holder of Registrable
Securities, then the Majority Holders, agrees to such request), the Holders
shall execute a separate agreement to the foregoing effect. The Company may
impose stop-transfer instructions with respect to the


27

--------------------------------------------------------------------------------





Company Shares (or other securities) subject to the foregoing restriction until
the end of the period referenced above.
(b)    Black-out Period for the Company and Others. In the case of an offering
of Registrable Securities pursuant to Section 3.01 or Section 3.02 that is a
Marketed Underwritten Offering, the Company and each of the Holders agree, if
requested by (x) a majority of the Registrable Securities participating in the
Marketed Underwritten Offering (the “Participating Majority”), or (y) the
managing underwriter or underwriters with respect to such Marketed Underwritten
Offering, not to (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or would reasonably be
expected to, result in the disposition by any Person at any time in the future
of) any Company Shares (including Company Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the SEC and Company Shares that may be issued upon exercise of
any options or warrants) or securities convertible into or exercisable or
exchangeable for Company Shares, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Shares, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Shares or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a Registration Statement, including any
amendments thereto, with respect to the registration of any Company Shares or
securities convertible into or exercisable or exchangeable for Company Shares or
any other securities of the Company or (4) publicly disclose the intention to do
any of the foregoing, in each case, during the period beginning seven (7) days
before, and ending 90 days (or such lesser period as may be agreed by (x) a
Participating Majority, or, (y) if applicable, the managing underwriter or
underwriters) (or such other period as may be reasonably requested by a
Participating Majority, or the managing underwriter or underwriters to
accommodate regulatory restrictions on (i) the publication or other distribution
of research reports and (ii) analyst recommendations and opinions, including,
but not limited to, the restrictions contained in the FINRA rules or any
successor provisions or amendments thereto) after, the date of the underwriting
agreement entered into in connection with such Marketed Underwritten Offering,
to the extent timely notified in writing by (x) a Participating Majority, or (y)
the managing underwriter or underwriters, as the case may be; provided that (i)
no Holder shall be subject to any such black-out period of longer duration or
other greater restriction than that applicable to a Participating Majority, and
(ii) if any Holder is released from any such lockup restrictions, all other
Holders shall also be released from such lockup restrictions to the same extent.
Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to Registrations
on Form S-4 or S-8 or any successor form to such Forms or as part of any
Registration of securities for offering and sale to employees, directors or
consultants of the Company and its Subsidiaries pursuant to any


28

--------------------------------------------------------------------------------





employee stock plan or other employee benefit plan arrangement. The Company
agrees to use its reasonable best efforts to obtain from each of its directors
and officers and each other holder of restricted securities of the Company which
securities are the same as or similar to the Registrable Securities being
Registered, or any restricted securities convertible into or exchangeable or
exercisable for any of such securities, an agreement not to effect any public
sale or distribution of such securities during any such period referred to in
this paragraph, except as part of any such Registration, if permitted. Without
limiting the foregoing (but subject to Section 3.07), if after the date hereof
the Company or any of its Subsidiaries grants any Person (other than a Holder)
any rights to demand or participate in a Registration, the Company shall, and
shall cause its Subsidiaries to, provide that the agreement with respect thereto
shall include such Person’s agreement to comply with any black-out period
required by this Section as if it were a Holder hereunder. If requested by the
managing underwriter or underwriters of any such Marketed Underwritten Offering
(and if a Participating Majority agrees to such request), the Holders shall
execute a separate agreement to the foregoing effect. The Company may impose
stop-transfer instructions with respect to the Company Shares (or other
securities) subject to the foregoing restriction until the end of the period
referenced above.
Section 3.05.    Registration Procedures.
(a)    In connection with the Company’s Registration obligations under Section
3.01, Section 3.02 and Section 3.03 and subject to the applicable terms and
conditions set forth therein, the Company shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable (and to take all actions reasonably
necessary to cure any suspension or stop order of such Registration as promptly
as reasonably practicable), and in connection therewith the Company shall:
(i)    prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, which documents shall be subject to the review
of such underwriters and the Participating Holders and their respective counsel
and (y) except in the case of a Registration under Section 3.03, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which any Participating Holder or the underwriters, if any, shall reasonably
object;
(ii)    as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by


29

--------------------------------------------------------------------------------





the SEC to be filed therewith, and use its reasonable best efforts to cause such
Registration Statement to become effective under the Securities Act as soon as
practicable;
(iii)    prepare and file with the SEC such pre- and post-effective amendments
to such Registration Statement, supplements to the Prospectus and such
amendments or supplements to any Issuer Free Writing Prospectus as may be
reasonably requested by any other Participating Holder necessary to keep such
Registration effective for the period of time required by this Agreement, and
comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Registration Statement;
(iv)    promptly notify the Participating Holders and the managing underwriter
or underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;
(v)    promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein (in the case of
such Prospectus, any preliminary Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free


30

--------------------------------------------------------------------------------





Writing Prospectus includes information that may conflict with the information
contained in the Registration Statement, or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement, Prospectus or Issuer Free Writing Prospectus in order to comply with
the Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the SEC, and furnish without charge to the
Participating Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus which shall correct such misstatement or omission or
effect such compliance;
(vi)    use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus;
(vii)    promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such information as the managing underwriter or underwriters and the Holders of
a majority of the Registrable Securities included in the applicable Registration
Statement agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities, and make all required filings of
such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment;
(viii)    furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Participating Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment or post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);
(ix)    deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any amendment or
supplement thereto as such Participating Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Participating Holder and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter;


31

--------------------------------------------------------------------------------





(x)    on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 3.02(b), whichever is applicable, provided that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject;
(xi)    cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;
(xii)    use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;
(xiii)    not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;
(xiv)    make such representations and warranties to the Participating Holders
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;
(xv)    enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Holders of a
majority of the then outstanding Registrable Securities or the managing
underwriter or underwriters, if any, reasonably request in order to expedite or
facilitate the registration and disposition of such Registrable Securities;


32

--------------------------------------------------------------------------------





(xvi)    obtain for delivery to the Participating Holders and to the underwriter
or underwriters, if any, an opinion or opinions from counsel for the Company
dated the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holders or underwriters, as the case may be,
and their respective counsel;
(xvii)    in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;
(xviii)    cooperate with each Participating Holder and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;
(xix)    use its reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;
(xx)    provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement;
(xxi)    use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company Shares are then listed or quoted and on
each inter-dealer quotation system on which any of the Company Shares are then
quoted;
(xxii)    make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any Participating Holder, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by such Participating Holder(s) or any such underwriter, all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company’s officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available to


33

--------------------------------------------------------------------------------





discuss the business of the Company and to supply all information reasonably
requested by any such Person in connection with such Registration Statement as
shall be necessary to enable them to exercise their due diligence
responsibility; provided, that, any such Person gaining access to information
regarding the Company pursuant to this Section 3.05(a)(xxii) shall agree to hold
in strict confidence and shall not make any disclosure or use any information
regarding the Company that the Company determines in good faith to be
confidential, and of which determination such Person is notified, unless (w) the
release of such information is requested or required by law or by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process, (x) such information is or becomes publicly known
other than through a breach of this or any other agreement of which such Person
has actual knowledge, (y) such information is or becomes available to such
Person on a non-confidential basis from a source other than the Company or (z)
such information is independently developed by such Person; and
(xxiii)    in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.
(b)    The Company may require each Participating Holder to furnish to the
Company such information regarding the distribution of such securities and such
other information relating to such Participating Holder and its ownership of
Registrable Securities as the Company may from time to time reasonably request
in writing. Each Participating Holder agrees to furnish such information to the
Company and to cooperate with the Company, in each case as reasonably necessary
to enable the Company to comply with the provisions of this Agreement.
(c)    Each Participating Holder agrees that, upon delivery of any notice by the
Company of the happening of any event of the kind described in Section
3.05(a)(iv)(C), (D), or (E) or Section 3.05(a)(v), such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to
such Registration Statement until (i) such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 3.05(a)(v), (ii) such Participating Holder is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus, as the case may be, may be resumed, (iii) such Participating
Holder is advised in writing by the Company of the termination, expiration or
cessation of such order or suspension referenced in Section 3.05(a)(iv)(C) or
(E) or (iv) such Participating Holder is advised in writing by the Company that
the representations and warranties of the Company in such applicable


34

--------------------------------------------------------------------------------





underwriting agreement are true and correct in all material respects. If so
directed by the Company, such Participating Holder shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Participating Holder’s possession, of the Prospectus or any Issuer Free
Writing Prospectus covering such Registrable Securities current at the time of
delivery of such notice. In the event the Company shall give any such notice,
the period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
or Issuer Free Writing Prospectus contemplated by Section 3.05(a)(v) or is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus may be resumed.
Section 3.06.    Underwritten Offerings.
(a)    Demand and Shelf Registrations. If requested by the underwriters for any
Underwritten Offering requested by RockPile Holdco, the White Deer Holder,
Investor Holdco, or, if Investor Holdco is no longer a Holder of Registrable
Securities, then by a Participating Majority, the Company shall enter into an
underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Company, the
underwriters and RockPile Holdco, the White Deer Holder, Investor Holdco, or, if
Investor Holdco is no longer a Holder of Registrable Securities, then the
Participating Majority, as applicable, and to contain such representations and
warranties by the Company and such other terms as are generally prevailing in
agreements of that type, including indemnities no less favorable to the
recipient thereof than those provided in Section 3.09. RockPile Holdco, the
White Deer Holder, Investor Holdco, or, if Investor Holdco is no longer a Holder
of Registrable Securities, then the Participating Majority, shall cooperate with
the Company in the negotiation of such underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof. The Participating Holders shall be parties to such underwriting
agreement, which underwriting agreement shall (i) contain such representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such Participating Holders as are customarily made by issuers
to selling stockholders in secondary underwritten public offerings and (ii)
provide that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Participating Holders. Any such
Participating Holder shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters in connection
with such underwriting agreement other than representations, warranties or
agreements regarding such Participating Holder, such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the


35

--------------------------------------------------------------------------------





Registrable Securities, such Participating Holder’s intended method of
distribution, absence of liens with respect to the Registrable Securities of
such Participating Holder, enforceability of the applicable underwriting
agreement as against such Participating Holder, receipt of all consents and
approvals with respect to the entry into such underwriting agreement and the
sale of such Registrable Securities by such Participating Holder and any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds from such Underwritten
Offering.
(b)    Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 3.03 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to Section
3.03 and subject to the provisions of Section 3.03(b) and (c), arrange for such
underwriters to include on the same terms and conditions that apply to the other
sellers in such Registration all the Registrable Securities to be offered and
sold by such Holder among the securities of the Company to be distributed by
such underwriters in such Registration. The Participating Holders shall be
parties to the underwriting agreement between the Company and such underwriters,
which underwriting agreement shall (i) contain such representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such Participating Holders as are customarily made by issuers to
selling stockholders in secondary underwritten public offerings and (ii) provide
that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Participating Holders. Any such
Participating Holder shall not be required to make any representations or
warranties to, or agreements with the Company or the underwriters in connection
with such underwriting agreement other than representations, warranties or
agreements regarding such Participating Holder, such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the Registrable Securities, such Participating Holder’s intended method of
distribution, absence of liens with respect to the Registrable Securities of
such Participating Holder, enforceability of the applicable underwriting
agreement as against such Participating Holder, receipt of all consents and
approvals with respect to the entry into such underwriting agreement and the
sale of such Registrable Securities by such Participating Holder or any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds from such Underwritten
Offering.


36

--------------------------------------------------------------------------------





(c)    Participation in Underwritten Registrations. Subject to the provisions of
Section 3.06(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
(d)    Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 3.01 or Section 3.02, the price, underwriting discount and other
financial terms for the Registrable Securities shall be determined by a
Participating Majority.
Section 3.07.    No Inconsistent Agreements; Additional Rights. Article III The
Company is not currently a party to, and shall not hereafter enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders by this Agreement, including allowing any other holder or
prospective holder of any securities of the Company (a) registration rights in
the nature or substantially in the nature of those set forth in Section 3.01,
Section 3.02 or Section 3.03 that would have priority over the Registrable
Securities with respect to the inclusion of such securities in any Registration
(except to the extent such registration rights are solely related to
registrations of the type contemplated by Section 3.03(a)(ii) through (iv)) or
(b) demand registration rights in the nature or substantially in the nature of
those set forth in Section 3.01 or Section 3.02 that are exercisable prior to
such time as RockPile Holdco, the White Deer Holder and Investor Holdco, or, if
Investor Holdco is no longer a Holder of Registrable Securities, then the
Participating Majority, can first exercise its rights under Section 3.01 or
Section 3.02, in each case without the prior written consent of RockPile Holdco,
the White Deer Holder and Investor Holdco, or, if Investor Holdco is no longer a
Holder of Registrable Securities, then of the Majority Holders.
Section 3.08.    Registration Expenses.
(a)    Subject to Section 3.08(b), all expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, FINRA and if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 5121 of FINRA. (or any successor provision), and of
its counsel, (ii) all fees and expenses in connection with compliance with any
securities or “Blue Sky” laws (including fees and disbursements of counsel for
the underwriters in connection with “Blue Sky” qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses and Issuer Free


37

--------------------------------------------------------------------------------





Writing Prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company
(including the expenses of any special audit and cold comfort letters required
by or incident to such performance), (v) Securities Act liability insurance or
similar insurance if the Company so desires or the underwriters so require in
accordance with then-customary underwriting practice, (vi) all fees and expenses
incurred in connection with the listing of Registrable Securities on any
securities exchange or quotation of the Registrable Securities on any
inter-dealer quotation system, (vii) all applicable rating agency fees with
respect to the Registrable Securities, (viii) all reasonable fees and
disbursements of one legal counsel and one accounting firm as selected by the
holders of a majority of the Registrable Securities included in such
Registration, (ix) any underwriting discounts, commissions, fees and related
expenses of underwriters, (x) all fees and expenses of any special experts or
other Persons retained by the Company in connection with any Registration,
(xi) all of the Company’s internal expenses (including all salaries and expenses
of its officers and employees performing legal or accounting duties), (xii) all
expenses related to the “road-show” for any Underwritten Offering, including all
travel, meals and lodging and (xiv) any other fees and disbursements customarily
paid by the issuers of securities. All such expenses are referred to herein as
“Registration Expenses.”
(b)    Subject to Section 3.08(c), Upon a withdraw by a Demand Party of its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement pursuant to
Section 3.01(b), such Demand Party shall reimburse the Company for all
reasonable out-of-pocket Registration Expenses.
(c)    A Demand Party shall not be required to reimburse the Company for its
expenses incurred in connection with an attempted Demand Registration pursuant
to Section 3.08(b) (and the attempted Demand Registration shall not count as a
Demand Registration for purposes of Section 3.11) if:
(i)    the Demand Party determines in its good faith judgment to withdraw its
request for such registration due to a material adverse change in the Company
(other than as a result of any action by the Demand Party);
(ii)    such registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental agency or court for
any reason (other than as a result of any act by the Demand Party) and the
Company fails to have such stop order, injunction or other order or requirement
removed, withdrawn or resolved to the Demand Party’s reasonable satisfaction;
(iii)    the Demand Party requests that the Company withdraw the registration at
any time during a period in which a Demand Suspension or Shelf Suspension is in
effect


38

--------------------------------------------------------------------------------





or within ten days after the termination of a period in which a Demand
Suspension or Shelf Suspension is in effect; or
(iv)    the conditions to closing specified in the underwriting agreement
entered into in connection with such registration are not satisfied (other than
as a result of a default or breach thereunder by the Demand Party).
Section 3.09.    Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each of the Holders, each of
their respective direct or indirect partners, members or shareholders and each
of such partner’s, member’s or shareholder’s partners, members or shareholders
and, with respect to all of the foregoing Persons, each of their respective
Affiliates, employees, directors, officers, trustees or agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Persons, each of their respective Representatives and, with respect to any
Holder who is a natural person, the Family Members of such natural person,
entities formed for estate or family planning purposes and/or one or more trusts
for the sole benefit of the natural person and/or the Family Members of such
natural Person, from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively, “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were Registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment or supplement thereto or any documents incorporated by
reference therein), any Issuer Free Writing Prospectus or amendment or
supplement thereto, or any other disclosure document produced by or on behalf of
the Company or any of its Subsidiaries including reports and other documents
filed under the Exchange Act, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, (iii) any violation or alleged violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company or any of its Subsidiaries in connection with any such registration,
qualification, compliance or sale of Registrable Securities, (iv) any failure to
register or qualify Registrable Securities in any state where the Company or its
agents have affirmatively undertaken or agreed in writing that the Company (the
undertaking of any underwriter being attributed to the Company) will undertake
such registration or qualification on behalf of the Holders of such Registrable
Securities (provided, that, in such instance the Company shall not be so liable
if it has undertaken its reasonable best efforts to so register or qualify such
Registrable Securities) or


39

--------------------------------------------------------------------------------





(v) any actions or inactions or proceedings in respect of the foregoing whether
or not such indemnified party is a party thereto, and the Company will
reimburse, as incurred, each such Holder and each of their respective direct or
indirect partners, members or shareholders and each of such partner’s, member’s
or shareholder’s partners members or shareholders and, with respect to all of
the foregoing Persons, each of their respective Affiliates, employees,
directors, officers, trustees or agents and controlling Persons, each of their
respective Representatives and, with respect to any Holder who is a natural
person, the Family Members of such natural person, entities formed for estate or
family planning purposes and/or one or more trusts for the sole benefit of such
natural person and/or the Family Members of such natural Person, for any legal
and any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action; provided, that, the
Company shall not be liable to any particular indemnified party to the extent
that any such Loss arises out of or is based upon (A) an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
Registration Statement or other document in reliance upon and in conformity with
written information furnished to the Company by such indemnified party expressly
for use in the preparation thereof or (B) an untrue statement or omission in a
preliminary Prospectus relating to Registrable Securities, if a Prospectus (as
then amended or supplemented) that would have cured the defect was furnished to
the indemnified party from whom the Person asserting the claim giving rise to
such Loss purchased Registrable Securities at least five (5) days prior to the
written confirmation of the sale of the Registrable Securities to such Person
and a copy of such Prospectus (as amended and supplemented) was not sent or
given by or on behalf of such indemnified party to such Person at or prior to
the written confirmation of the sale of the Registrable Securities to such
Person. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder. The
Company shall also indemnify underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.
(b)    Indemnification by the Participating Holders. Each Participating Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners, members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the


40

--------------------------------------------------------------------------------





Exchange Act) such Persons, each of their respective Representatives and, with
respect to any Participating Holder who is a natural person, the Family Members
of such natural person, entities formed for estate or family planning purposes
and/or one or more trusts for the sole benefit of such natural person and/or the
Family Members of such natural Person, from and against any Losses resulting
from (i) any untrue statement of a material fact in any Registration Statement
under which such Registrable Securities of such Participating Holder were
Registered under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment or supplement thereto or any
documents incorporated by reference therein) or any Issuer Free Writing
Prospectus or amendment or supplement thereto, or (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is contained in any information furnished in writing by such
Participating Holder to the Company specifically for inclusion in such
Registration Statement, Prospectus, offering circular, Issuer Free Writing
Prospectus or other document and has not been corrected in a subsequent writing
prior to or concurrently with the sale of the Registrable Securities to the
Person asserting the claim. In no event shall the liability of such
Participating Holder hereunder be greater in amount than the dollar amount of
the net proceeds received by such Participating Holder under the sale of
Registrable Securities giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 3.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided, that, any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, that, any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after delivery of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the


41

--------------------------------------------------------------------------------





indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action, consent to entry of any judgment or enter into
any settlement, in each case without the prior written consent of the
indemnified party, unless the entry of such judgment or settlement (i) includes
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of such
indemnified party, and provided, that, any sums payable in connection with such
settlement are paid in full by the indemnifying party. If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its prior written consent, but
such consent may not be unreasonably withheld. It is understood that the
indemnifying party or parties shall not, except as specifically set forth in
this Section 3.09(c), in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees, disbursements or
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time unless (x) the employment of more than one counsel
has been authorized in writing by the indemnifying party or parties, (y) an
indemnified party has reasonably concluded (based on the advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties, or (z) a conflict
or potential conflict exists or may exist (based upon advice of counsel to an
indemnified party) between such indemnified party and the other indemnified
parties, in each of which cases the indemnifying party shall be obligated to pay
the reasonable fees and expenses of such additional counsel or counsels.
(d)    Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 3.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the SEC by the Company, the relative fault of the indemnifying party
on the one hand and the indemnified party on the other hand shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if


42

--------------------------------------------------------------------------------





contribution pursuant to this Section 3.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 3.09(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Section 3.09(a)
and Section 3.09(b) shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 3.09(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such contribution obligation less any amount paid by such Holders
pursuant to Section 3.09(b). If indemnification is available under this Section
3.09, the indemnifying parties shall indemnify each indemnified party to the
full extent provided in Section 3.09(a) and Section 3.09(b) hereof without
regard to the provisions of this Section 3.09(d).
(e)    No Exclusivity. The remedies provided for in this Section 3.09 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.
(f)    Survival. The indemnities provided in this Section 3.09 shall survive the
transfer of any Registrable Securities by such Holder.
Section 3.10.    Rules 144 and 144A and Regulation S. The Company covenants that
it will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of any Holder, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144, 144A
or Regulation S under the Securities Act), and it will take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable the Holders, following the IPO, to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of a
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.
Section 3.11.    Limitation on Registrations and Underwritten Offerings.
Notwithstanding the rights and obligations set forth in Section 3.01 and Section
3.02, in no event


43

--------------------------------------------------------------------------------





shall the Company be obligated to take any action to (i) effect more than one
Marketed Underwritten Offering in any consecutive 180-day period (excluding a
Marketed Underwritten Offering at the request of RockPile Holdco or the White
Deer Holder); (ii) effect any Underwritten Offering unless Holders propose to
sell Registrable Securities in such Underwritten Offering having a reasonably
anticipated gross aggregate price (before deduction of underwriter commissions
and offering expenses) of at least $40,000,000 or 100% of the Registrable
Securities then held by such Holders (if the value of such Registrable
Securities is reasonably anticipated to have a net aggregate price of less than
$40,000,000); (iii) effect more than six (6) Demand Registrations; (iv) effect
more than one (1) Demand Registration in any 180-day period (excluding a Demand
Registration at the request of RockPile Holdco or the White Deer Holder); (v)
effect more than one (1) Demand Registration (including a Marketed Underwritten
Offering) at the request of RockPile Holdco or the White Deer Holder; (vi)
effect a Demand Registration at the request of RockPile Holdco or the White Deer
Holder in which the Demand Notice is for less than all of the Registrable
Securities then held by the RockPile Holders; (vii) effect a Demand Registration
at the request of RockPile Holdco or the White Deer Holder prior to the
expiration of the RockPile Lockup Period; or (viii) effect a Demand Registration
at the request of RockPile Holdco or the White Deer Holder within 90 days of
another Demand Registration by any other Holder.
Section 3.12.    Clear Market. With respect to any Underwritten Offerings of
Registrable Securities by (i) RockPile Holdco or the White Deer Holder or (ii)
Investor Holdco, or, if Investor Holdco is no longer a Holder of Registrable
Securities, then by a Participating Majority, the Company agrees not to effect
(other than pursuant to the Registration applicable to such Underwritten
Offering or pursuant to a Special Registration, or with the consent of the
RockPile Holdco, White Deer Holder, Investor Holdco or the Participating
Majority, as applicable) any public sale or distribution, or to file any
Registration Statement (other than pursuant to the Registration applicable to
such Underwritten Offering or pursuant to a Special Registration) covering any
of its equity securities or any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed ten (10) days
prior and sixty (60) days following the effective date of such offering or such
longer period up to ninety (90) days as may be requested by the managing
underwriter for such Underwritten Offering. “Special Registration” means the
registration of (A) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or (B)
shares of equity securities and/or options or other rights in respect thereof to
be offered to directors, employees, consultants, customers, lenders or vendors
of the Company or its Subsidiaries or in connection with dividend reinvestment
plans.
Section 3.13.    In-Kind Distributions. If any Holder seeks to effectuate an
in-kind distribution of all or part of its Company Shares to its direct or
indirect equityholders, the


44

--------------------------------------------------------------------------------





Company will reasonably cooperate with and assist such Holder, such
equityholders and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder (including the
delivery of instruction letters by the Company or its counsel to the Company’s
transfer agent, the delivery of customary legal opinions by counsel to the
Company and the delivery of Company Shares without restrictive legends, to the
extent no longer applicable).
ARTICLE IV

MISCELLANEOUS
Section 4.01.    Term. Article III of this Agreement (other than the provisions
of Section 3.09, Section 3.10 and Section 3.13) shall terminate with respect to
any Holder (a) with the prior written consent of Investor Holdco, or, if
Investor Holdco is no longer a Holder of Registrable Securities, then the
Majority Holders, in connection with the consummation of a Change of Control,
(b) for those Holders that beneficially own less than five percent (5%) of the
Company’s outstanding Company Shares, if all of the Registrable Securities then
owned by such Holder could be sold in any ninety (90)-day period pursuant to
Rule 144 (assuming for this purpose that such Holder is an Affiliate of the
Company), or (c) as to any Holder, if all of the Registrable Securities held by
such Holder have been sold in a Registration pursuant to the Securities Act or
pursuant to an exemption therefrom. Upon the written request of the Company,
each Holder agrees to promptly deliver a certificate to the Company setting
forth the number of Registrable Securities then beneficially owned by such
Holder.
Section 4.02.    Contribution of Trican Units.
(a)    Notwithstanding anything to the contrary, in the event that Trican or any
of its Affiliates fail to pay, or cause to be paid, amounts due under the Trican
Purchase Agreement pursuant to Section 3.8 of the Trican Purchase Agreement
prior to the Final Payment Date (as defined in the Trican Purchase Agreement)
(the "Defaulted Payment Amount"), the number of Class A units of Investor Holdco
(“Class A Units”) held by Trican shall be immediately and automatically, without
further action of Investor Holdco, the Company or any other Person, be reduced
by the number of Class A Units (or fraction thereof) as set forth in Section 3.8
of the Trican Purchase Agreement, which shall have a value equal to the
Defaulted Payment Amount, with the value of each such Class A Unit calculated in
accordance with the good faith determination of the management board of Investor
Holdco, based on the Implied Default Valuation (as defined in the Trican
Purchase Agreement) divided by 1,000,000; provided, that the members of Investor
Holdco agree to treat (and will cause each of their respective Affiliates to
treat) such reduction in Class A Units as an adjustment to the Purchase Price
(as described in Section 3.1 of the Trican Purchase Agreement) for all tax
purposes. Within ten days


45

--------------------------------------------------------------------------------





following the Final Payment Date, Investor Holdco shall submit a notice to
Trican, with a copy to the Company, in accordance with Section 10.6 of the
Trican Purchase Agreement setting forth, in reasonable detail, the calculation
of any such reduction and the number of Class A Units held by Trican (and the
fully diluted percentage ownership thereof) after taking into account such
cancellation in accordance with this Section 4.02(a). In connection with such
cancellation, Trican shall forfeit any right to any amounts due or owed with
respect to such cancelled Class A Units. Notwithstanding anything to the
contrary, for purposes of this Section 4.02(a), references in the Trican
Purchase Agreement to "Keane Common Equity Units" and "Class A Units" shall be
deemed to refer the Class A Units under this Agreement.
(b)    Promptly following any reduction in the number of Class A Units held by
Trican in accordance with Section 4.02(a), Investor Holdco shall contribute to
the Company the corresponding number of Company Shares then held by Investor
Holdco equal to the product of (i) the number of Company Shares then held by
Investor Holdco, multiplied by (ii) a fraction, (A) the numerator of which is
the number of Class A Units held by Trican that were reduced in accordance with
Section 4.02(a) and (B) the denominator of which is the aggregate number of
Class A Units held by all members of Investor Holdco immediately prior to the
reduction of Class A Units held by Trican in accordance with Section 4.02(a).
Section 4.03.    Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.
Section 4.04.    Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.
Section 4.05.    Notices. Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been given (a) when
personally delivered, (b) when transmitted via facsimile to the number set out
below or on a Holder’s signature page hereto, as applicable, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service


46

--------------------------------------------------------------------------------





(charges prepaid), (c) the day following the day (except if not a Business Day
then the next Business Day) on which the same has been delivered prepaid to a
reputable national overnight air courier service, (d) when transmitted via email
(including via attached pdf document) to the email address set out below or on a
Holder’s signature page hereto, as applicable, as applicable, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid) or (e) the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties as applicable, at the address, facsimile
number or email address set forth on a Holder’s signature page hereto, as
applicable (or such other address, facsimile number or email address as such
Holder may specify by notice to the Company in accordance with this Section
4.05), and the Company at the following address:
Keane Group, Inc.
212 Sage Road, Suite 370
Houston, TX 77056
Attention:    James Stewart, Chairman and Chief Executive Officer
Gregory Powell, President and Chief Financial Officer

with copies (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:    Stuart D. Freedman, Esq.
    Antonio L. Diaz-Albertini, Esq.
Section 4.06.    Publicity and Confidentiality. Each of the parties hereto shall
keep confidential this Agreement and the transactions contemplated hereby, and
any nonpublic information received pursuant hereto, and shall not disclose,
issue any press release or otherwise make any public statement relating hereto
or thereto without the prior written consent of the Company and Investor Holdco,
or, if Investor Holdco is no longer a Holder of Registrable Securities, then the
Majority Holders, unless so required by applicable law or any governmental
authority; provided that no such written consent shall be required (and each
party shall be free to release such information) for disclosures (a) to each
party’s partners, members, advisors, employees, agents, accountants, trustees,
attorneys, Affiliates and investment vehicles managed or advised by such party
or the partners, members, advisors, employees, agents, accountants, trustees or
attorneys of such Affiliates or managed or advised investment vehicles, in each
case so long as such Persons agree to keep such information confidential or (b)
to the extent required by law, rule or regulation.


47

--------------------------------------------------------------------------------





Section 4.07.    Amendment. The terms and provisions of this Agreement may only
be amended, modified or waived at any time and from time to time by a writing
executed by the Company and Investor Holdco, or, if Investor Holdco is no longer
a Holder of Registrable Securities, the Majority Holders; provided, that, any
amendment, modification or waiver that would affect the rights, benefits or
obligations of any Holder shall require the written consent of such Holder only
if any of the following is applicable: (i) such amendment, modification or
waiver would materially and adversely affect such rights, benefits or
obligations of such Holder and (ii) such amendment, modification or waiver would
affect such Holder in a materially worse manner than the manner in which such
amendment or waiver affects the other Holders.
Section 4.08.    Successors, Assigns and Transferees.
(a)    Subject to Section 2.03, the rights and obligations of each party hereto
may not be assigned, in whole or in part, without the written consent of (i) the
Company and (ii) Investor Holdco, or, if Investor Holdco is no longer a Holder
of Registrable Securities, then the Majority Holders; provided, that,
notwithstanding the foregoing, the rights and obligations of Investor Holdco set
forth herein may be assigned, in whole or in part, by Investor Holdco, to any
transferee of Registrable Securities held by Investor Holdco (including the
members of Investor Holdco and their Affiliates) and to any Affiliate of a
member of Investor Holdco that otherwise acquires Company Shares or Company
Share Equivalents in accordance with this Agreement, including in accordance
with Section 2.03) (each Person to whom the rights and obligations are assigned
in compliance with this Section 4.08 is a “Permitted Assignee” and all such
Persons, collectively, are “Permitted Assignees”); provided further, that such
transferee shall only be admitted as a party hereunder upon its, his or her
execution and delivery of a joinder agreement, in form and substance reasonably
acceptable to the Company, agreeing to be bound by the terms and conditions of
this Agreement as if such Person were a party hereto (together with any other
documents the Company reasonably determines are necessary to make such Person a
party hereto), whereupon such Person will be treated as a Holder for all
purposes of this Agreement, with the same rights, benefits and obligations
hereunder as the transferring Holder with respect to the transferred Registrable
Securities (except that if the transferee was a Holder prior to such transfer,
such transferee shall have the same rights, benefits and obligations with
respect to the such transferred Registrable Securities as were applicable to
Registrable Securities held by such transferee prior to such transfer). Nothing
herein shall operate to permit a transfer of Registrable Securities otherwise
restricted by the Limited Liability Company Agreement of Investor Holdco, as
amended from time to time, or any other agreement to which any Holder may be a
party.
(b)    If the Company is a party to any merger, amalgamation, consolidation,
exchange or other similar transaction (a “Conversion Event”) pursuant to which
Registrable


48

--------------------------------------------------------------------------------





Securities are converted into or exchanged for securities or the right to
receive Equity Securities of any other Person (“Conversion Securities”), the
issuer of such Conversion Securities (a “Conversion Security Issuer”) shall
assume (in a writing delivered to the Company and the Investor Holders), with
respect to such Conversion Securities, all rights and obligations of the Company
hereunder (which assumption shall not relieve the Company of its obligations
hereunder to the extent that any Registrable Securities issued by the Company
continue to be outstanding and held by a Holder following a Conversion Event)
and this Agreement shall apply with respect to such Conversion Securities,
mutatis mutandis. The Company will not effect any Conversion Event unless the
issuer of the Conversion Securities complies with this Section 4.08(b).
Section 4.09.    Binding Effect. Except as otherwise provided in this Agreement,
the terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.
Section 4.10.    Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any Person not a
party hereto (other than those Persons entitled to indemnity or contribution
under Section 3.09, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.
Section 4.11.    Governing Law; Jurisdiction. THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES, SHALL GOVERN THE VALIDITY,
CONSTRUCTION AND INTERPRETATION OF THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY
MAY BE BROUGHT EXCLUSIVELY IN THE CHANCERY COURT OF THE STATE OF DELAWARE AND
HEREBY EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURT
FOR THE PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND
ANY CLAIM THAT SUCH COURTS ARE AN INCONVENIENT FORUM. EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADDRESS PROVIDED TO THE
COMPANY IN ACCORDANCE WITH Section 4.05, SUCH SERVICE TO BECOME EFFECTIVE TEN
DAYS AFTER SUCH MAILING.


49

--------------------------------------------------------------------------------





Section 4.12.    Waiver of Jury Trial EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 4.12 .
Section 4.13.    Severability. If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
Section 4.14.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.
Section 4.15.    Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
Section 4.16.    Joinder. Any Person that holds Company Shares may, with the
prior written consent of the holders of a majority of the outstanding
Registrable Securities, be admitted as a party to this Agreement upon its
execution and delivery of a joinder agreement, in form and substance acceptable
to the holders of a majority of the outstanding Registrable Securities, agreeing
to be bound by the terms and conditions of this Agreement as if such Person were
a party hereto (together with any other documents the Company reasonably
determines are necessary to make such Person a party hereto), whereupon such
Person will be treated as a Holder for all purposes of this Agreement.
Section 4.17.    Other Activities. Notwithstanding anything in this Agreement to
the contrary, none of the provisions of this Agreement shall in any way limit a
Holder or any of its Affiliates from engaging in any brokerage, investment
advisory, financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market


50

--------------------------------------------------------------------------------





making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of their business.
[Remainder of Page Intentionally Blank]




51

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
KEANE GROUP, INC.
 
 
 
 
 
By:
/s/ Gregory L. Powell
 
 
Name:
Gregory L. Powell
 
 
Title:
President and Chief Financial
 
 
 
Officer
 
 
 
 
 
 
 
 
 
 
 
 
KEANE INVESTOR HOLDINGS LLC
 
 
 
 
 
By:
/s/ Scott Wille
 
 
Name:
Scott Wille
 
 
Title:
Authorized Person
 
 
 
 
 
 
 
ROCKPILE ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
/s/ Dustin M. Nygard
 
 
Name:
Dustin M. Nygard
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
WDE ROCKPILE AGGREGATE, LLC
 
 
 
 
 
By: Edelman & Guill Energy L.P. II,
 
its Manager
 
 
 
 
By: Edelman & Guill Energy Ltd.,
 
 
its General Partner
 
 
 
 
 
By:
/s/ James K. McNeely III
 
 
Name:
James K. McNeely III
 
 
Title:
Authorized Representative
 
 
 
 





